Citation Nr: 0330095	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-20 197A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to the assignment of a higher disability 
evaluation for a cholecystectomy (claimed as peptic ulcer and 
abdominal pain), currently evaluated as 10 percent disabling.

3.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for residuals of a ruptured appendix.

4.  Entitlement to the assignment of a higher disability 
evaluation for phlebitis, right lower extremity, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for multicystic kidney disease.

6.  Entitlement to increased (compensable) rating for 
pernicious anemia (mycotic hypochromic anemia). 
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1982 and unverified service from March 1990 to May 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which inter alia denied the benefits sought.  

Although the veteran had requested a personal hearing on her 
substantive appeal dated in October 1999, she withdrew that 
request in a written statement dated April 25, 2000.  The 
veteran's claim of entitlement to service connection for 
hypertension will be addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A cholecystectomy (claimed as peptic ulcer and abdominal 
pain) disability is objectively manifested by mild epigastric 
discomfort, relieved after eating.

3.  Residuals of an appendectomy are reflected by an 
asymptomatic scar in the right lower quadrant without 
resulting functional impairment. 

4.  Phlebitis, right lower extremity is manifested by history 
of edema not demonstrated in clinical records. 

5.  A multicystic kidney disease disability is not manifested 
by a voiding dysfunction. 

6.  Pernicious anemia is objectively manifested by clinical 
tests demonstrating hemoglobin levels above 10 gm/100 ml.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for cholecystectomy disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic 
Code 7318 (2003).  

2.  The schedular criteria for a compensable rating for 
residuals of an appendectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4. 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002).  

3.  The schedular criteria for rating greater than 10 percent 
for phlebitis, right lower extremity disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.4.104, 
Diagnostic Code 7121 (2003).  

4.  The schedular criteria for a compensable rating for 
multicystic kidney disease disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a (2003).  

5.  The schedular criteria for a compensable rating for 
pernicious anemia disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.117, Diagnostic Code 7700 
(2003).  


REASONS AND BASES FOR FINDING S AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence of January 2002 and the 
Supplemental Statement of the Case of March 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertains to increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claims.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The present 
level of disability is of primary concern where, as in the 
case of the increased rating claim for anemia, service 
connection had previously been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

1.  Cholecystectomy

In evaluating claims involving the gastrointestinal system, 
the regulations note that, although there are many different 
diseases associated with the abdominal region which may vary 
in their "site of pathology," these diseases generally 
involve a "common disability picture."  38 C.F.R. § 4.113.  
Consequently, disabilities of the digestive system "do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding."  Id.

In keeping with this conclusion, the ratings governing the 
digestive system provide that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. § 
4.114.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.

With these provisions in mind, the Board notes that the RO 
ascertained the severity of the veteran's status post 
cholecystectomy by application of the criteria set forth in 
38 C.F.R. § 4.114, Diagnostic Code 7318, governing the 
removal of the gall bladder.  Under this provision, a 10 
percent rating is warranted for mild symptoms and a 30 
percent rating is warranted for severe symptoms.

The medical evidence demonstrates a history of only mild 
epigastric discomfort, relieved after eating.  No major 
gastrointestinal symptoms are shown, and, accordingly, the 
preponderance of the evidence is against any higher 
evaluation.

2.  Residuals of an Appendectomy

The veteran underwent an appendectomy in service.  No 
residual disability has been identified apart from a residual 
scar.  The scar was described on examination in February 1999 
as 4 1/2 inches in length in the right lower quadrant without 
herniation or pain.  More recent examinations and outpatient 
treatment records are silent as to any more severe 
manifestations or functional limitation associated therewith. 

The veteran's scar is evaluated under the rating code for 
other scars, which are rated according to the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
In addition, scars that are superficial, poorly nourished 
with repeated ulceration, or that are tender or painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Codes 7803, 7804.  These codes do not provide 
for a zero percent evaluation, but a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of this appeal, VA issued new regulations 
for evaluating scars, but the pertinent criteria, i.e. rating 
the disability according to the limitation of function of the 
part affected, did not change.  Moreover, the RO considered 
the veteran's disability pursuant to the revised criteria.  
Accordingly, there is no prejudice in proceeding with 
adjudication of the claim.  See Bernard, supra.

It is apparent that the veteran does not have any functional 
limitation necessary for a compensable evaluation under 
applicable diagnostic codes, even affording the benefit of 
the doubt.  Accordingly, the preponderance of the evidence is 
against a compensable evaluation.

3.  Phlebitis, Right Lower Extremity

Under revised evaluation criteria for Diagnostic Code 7121, a 
noncompensable evaluation is assigned if the condition is 
asymptomatic with palpable or visible varicose veins.  A 10 
percent evaluation is assigned when the disability is 
manifested by intermittent edema of the extremity, or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
with evidence of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
for application.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective January 12, 1998).  The claim was filed on January 
14, 1998, after new regulations went into effect.  
Accordingly, evaluation is limited to the new criteria.

Service connection for phlebitis is limited to the right 
lower extremity.  Her complaints, as reported on examination 
of February 1999, were limited to swelling in the right lower 
extremity at the end of the day and after prolonged standing.  
Although there was no swelling on examination, diagnosis was 
residual swelling after being on her feet.  Outpatient 
treatment records routinely document the absence of edema, 
cyanosis, skin discoloration or ulcers of the lower 
extremities.  See June 2001, November 2001 May 2002 
outpatient treatment records.  At a recent examination of 
January 2002, the veteran indicated that her symptomatology 
was relieved on sitting but that when swelling was present it 
got worse on elevation of the extremity.  Objectively, there 
were no visible or palpable veins, no visible ulcers, no 
edema, no stasis pigmentation, no eczema and no boardlike 
edema of the lower extremity.  Pulses were 1+ bilaterally.  
Diagnosis was history of bilateral greater saphenous 
incompetency by Doppler examination in 1996 without current 
signs.

Persistent edema is not demonstrated.  Accordingly, the 
preponderance of the evidence is against the award of any 
higher evaluation than that currently assigned.

4.  Multicystic Kidney Disease

The veteran was shown to have multiple cystic kidney disease 
in service.  VA examinations from February 1999 an March 2002 
showed no symptomatology related to this condition.  No 
history of incontinence was reported on the most recent March 
2002 examination in which a cystoscopy was noted to have 
returned normal findings.  Cystitis is rated as a voiding 
dysfunction.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated for 
particular conditions such as continual urine leakage, 
frequency or obstructed voiding.  A 20 percent evaluation is 
warranted for continual urine leakage when there is a need 
for wearing absorbent materials which must be changed less 
than 2 times per day.  A 40 percent evaluation is warranted 
when there is a need for wearing absorbent materials that 
must be changed 2 to 4 times per day.  A 60 percent 
evaluation is appropriate when the use of an appliance is 
required or when there is a need for wearing absorbent 
materials which must be changed more than 4 times per day. 

A 40 percent rating may be assigned for urinary frequency if 
the daytime voiding interval is less than an hour, or there 
is awakening to void at least 5 times per night.  A 30 
percent rating may be assigned for urinary obstruction 
requiring intermittent or continuous catheterization.  A 30 
percent rating may also be assigned for urinary tract 
infection if recurrent symptomatic infections require 
drainage/frequent hospitalization, and/or require continuous 
intensive management.  The medical evidence does not show the 
requisite urinary frequency to warrant a compensable 
evaluation.  Likewise, urinary tract infections, which would 
be a basis for increased rating, are not demonstrated by 
history or in clinical records.  

Because the objective medical evidence does not show use of 
or a need to wear and change absorbent materials at least 
twice per day, or urinary tract infections or abnormal 
urinary frequency, the preponderance of the evidence is 
against a higher rating.

5.  Pernicious Anemia (mycotic hypochromic anemia)

This disability is evaluated under the provisions of 
Diagnostic Code 7700, anemia, hypochromic-microcytic and 
megaloblastic, such as iron- deficiency and pernicious 
anemia, which provides a 100 percent evaluation is warranted 
for Hemoglobin 5 gm/100 ml or less, with findings such as 
high output, congestive heart failure or dyspnea at rest.  A 
70 percent disability evaluation is warranted for Hemoglobin 
7 gm/100 ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
A 30 percent disability evaluation is warranted for 
Hemoglobin 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  A 10 percent evaluation is warranted 
for Hemoglobin 10 gm/100 ml or less with findings such as 
weakness, easy fatigability or headaches.  A noncompensable 
evaluation is warranted for Hemoglobin 10 gm/100 ml or less, 
asymptomatic.  The provisions of 38 C.F.R. § 4.117 provide 
that complications of pernicious anemia, such as dementia or 
peripheral neuropathy are to be evaluated separately.  38 
C.F.R. § 4.117, Diagnostic Code 7700.

Clinical evidence such as laboratory reports from May 200, 
July 2001, February 2002, May 2002, Jul 2002, October 2002, 
January 2003 all reflect hemoglobin levels above the minimum 
level requisite for a compensable evaluation.  Examination of 
February 2002 failed to identify any pertinent 
symptomatology.  Accordingly, the preponderance of the 
evidence is against a compensable evaluation for this 
disability.

Conclusion

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence, to include the 
evidence during the entire course of the pertinent appeal 
period, is against higher evaluations than are currently 
assigned for the claimed disabilities.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluations under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for cholecystectomy is 
denied. 

Entitlement to increased evaluation for residuals of a 
ruptured appendix is denied.

Entitlement to increased evaluation for phlebitis, right 
lower extremity is denied.

Entitlement to increased evaluation for multicystic kidney 
disease is denied.

Entitlement to increased evaluation for pernicious anemia is 
denied.


REMAND

The claim for hypertension was filed in November 1998, 
slightly more than one year after separation.  The Board 
observes that, while blood pressure readings were by and 
large unremarkable during service, readings on August 26, 
1996 and October 25, 1996 were initially elevated and had to 
be rechecked.  The veteran's service medical records 
associated with the claims file do not contain a separation 
examination, and the RO did not verify service or seek 
service medical records (the veteran previously had custody 
of such records as are now in the claims file).  Current 
outpatient treatment records show that her blood pressure is 
"controlled."  Under the circumstances, the Board is of the 
opinion that additional development is warranted to include 
an examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service and attempt 
to secure a copy of any separation 
examination associated with her last 
period of service.

2.  Thereafter, the veteran should be 
afforded a VA hypertension examination.  
Following an examination and a review of 
the record, the examiner should provide 
an opinion as to the degree of medical 
probability that any current 
hypertension, if found, is causally 
related to service or a service connected 
disability.  The rationale for the 
opinions should be stated.  If the 
requested opinion cannot be provided 
without resort to speculation, it should 
be so stated. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



